ANDREW C. PHILLIPS
 andy@clarelocke.com                       10 Prince Street
   (202) 628-7404                     Alexandria, Virginia 22314
                                             (202) 628-7400
                                           www.clarelocke.com

                                            January 15, 2021

   Via Email

    Henry Kaufman                                    Carol A. Schrager
    Henry R. Kaufman, P.C.                           Law Offices of Carol A. Schrager
    60 East 42nd Street, 47th Floor                  350 Fifth Avenue, Suite 4307
    New York, New York 10168                         New York, New York 10118
    Email: hkaufman@hrkaufman.com                    Email: carolaschrager@gmail.com

                   Re:     Morrison v. Langrick, No. 1:18-cv-06127(CBA)(RML) – Service of
                           Counterclaim-Plaintiff’s Notice of Motion for Partial Summary
                           Judgment, Statement of Material Facts, and Memorandum In Support
                           of His Motion for Partial Summary Judgment Pursuant to Judge
                           Amon’s Individual Motion Practices D(i)

   Dear Henry and Carol:
           Enclosed, please find Counterclaim-Plaintiff, Robert Langrick’s Notice of Motion for
   Partial Summary Judgment, Statement of Material Facts, and Memorandum in Support of His
   Motion for Partial Summary Judgment as required by Local Civil Rule 56.1. I am serving you a
   copy of these documents via email only as directed by Judge Amon’s Individual Motion Practices
   D(i).


   Please contact me with any questions.

                                                       Sincerely,




                                                       Andrew C. Phillips
   cc: Court via ECF
